      Case 6:21-cv-00006-WWB-EJK Document 14 Filed 02/03/21 Page 1 of 2 PageID 50



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                                     CASE No.: 6:20-cv-00006-WWB-EJK
TAVIA WAGNER,

  Plaintiff,

vs.

FLORIDAS FINEST FRENCH
BAKERY, INC., d/b/a MON
DELICE FRENCH BAKERY

      Defendants.
________________________________/

                                      NOTICE OF SETTLEMENT

         Plaintiff TAVIA WAGNER, by and through her undersigned counsel, hereby files this Notice of

Settlement, to advise the Court that Plaintiff has reached settlement of the claims in the above-styled action

against Defendant, FLORIDAS FINEST FRENCH BAKERY, INC., d/b/a MON DELICE FRENCH

BAKERY. The Parties are in the process of finalizing formal settlement.

Respectfully submitted this 3rd day of February 2021.


      By: /s/Joe M. Quick, Esq.
         Joe M. Quick, Esq.
         Florida Bar No.: 0883794
         Law Offices of Joe M. Quick, P.A.
         Counsel for Plaintiff
         1224 S. Peninsula Drive #619
         Daytona Beach, Florida 32118
         Tel: (386) 212-3591
         E-mail: JMQuickesq@gmail.com




                                                      1
   Case 6:21-cv-00006-WWB-EJK Document 14 Filed 02/03/21 Page 2 of 2 PageID 51



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of February 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is being served
on all counsel of record, corporation, or pro se parties via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notices of Filing.



                                                 By: /s/Joe M. Quick, Esq.
                                                 Joe M. Quick, Esq.
                                                 Florida Bar No.: 0883794
                                                 Attorney for Plaintiff
                                                 Law Offices of Joe M. Quick, P.A.
                                                 1224 S. Peninsula Drive #619
                                                 Daytona Beach, Florida 32118
                                                 Tel: (386) 212-3591
                                                 E-mail: JMQuickesq@gmail.com




                                                     2
